Citation Nr: 1629322	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for degenerative disc disease, claimed as a back disorder.  

3.  Entitlement to service connection for tinnitus.  

4.  Whether new and material evidence has been received to reopen service connection for a traumatic brain injury (TBI).  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1978 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2010 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2011, the Veteran testified via videoconference before a Veterans Law Judge sitting in Washington, D.C.  A transcript of this hearing has been added to the claims file.  The Veterans Law Judge who conducted the May 2011 hearing is no longer with the Board.  

In an April 2012 decision and remand, the Board denied service connection for PTSD and remanded the issue of service connection for a psychiatric disability other than PTSD.  

In July 2015, the Veteran testified at the RO before a different Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection and to reopen service connection claims for several disabilities.  He also seeks a TDIU.  According to the July 2015 hearing testimony, the Veteran filed a claim for and was granted Social Security Disability benefits.  Review of the record does not indicate the records associated with the Veteran's claim for these benefits have been obtained.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Remand is thus required in order for this evidence to be obtained and reviewed by VA.  

Next, the Veteran testified at the July 2015 hearing that he has continued to receive VA medical treatment during the pendency of this appeal.  Review of the record indicates the Veteran's VA treatment records were most recently requested in 2009, over six years ago.  As the Veteran has made VA aware of potentially pertinent VA treatment records not yet obtained by the agency of original jurisdiction, remand is required in order for this evidence to be obtained and reviewed.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's benefits claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record.  

2.  Obtain any VA treatment records not already obtained from the VA Medical Center in Los Angeles, California, as well as any VA facilities at which the Veteran has received treatment since 2009.  If no such records are available, that fact must be noted for the record.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

